Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species I in the reply filed on July 12, 2021 is acknowledged. The traversal is on the following grounds:
It is respectfully requested that the instant requirement be withdraw as it ought to have been earlier issued, it flies in the face of the work of the International Search Authority (ISA), and the Office of the Commissioner, and critically, there is no authority cited to support the instant requirement for restriction by the examiner in this PCT/PPH case. . . . Thus, there exists no proper basis to restrict the presently claimed subject matter as Applicant is and remains complaint with the 37 CFR §1.475 unity requirements in keeping with the ISA’s determination.
	The following citations are relevant:

37 CFR 1.142 Requirement for restriction. 
(a) If two or more independent and distinct inventions are claimed in a single application, the examiner in an Office action will require the applicant in the reply to that action to elect an invention to which the claims will be restricted, this official action being called a requirement for restriction (also known as a requirement for division). Such requirement will normally be made before any action on the merits; however, it may be made at any time before final action [emphasis added].
MPEP § 811.02 Even After Compliance With Preceding Requirement. 
Since 37 CFR 1.142(a) provides that restriction is proper at any stage of prosecution up to final action [emphasis added], a second requirement may be made when it becomes proper, even though there was a prior requirement with which applicant complied. Ex parte Benke, 1904 C.D. 63, 108 O.G. 1588 (Comm'r Pat. 1904).
MPEP § 811.03 Repeating After Withdrawal Proper
Where a requirement to restrict is made and thereafter withdrawn as improper, if restriction becomes proper at a later stage in the prosecution, restriction may again be required.
	Applicant’s traversal is respectfully traversed because there is no requirement that the restriction requirement ought to have been earlier issued, it complies with any alleged work of the International Search Authority (ISA), and the Office of the 
However, in view of the instant Office action, the scope of the claims is indeterminable, therefore, the restriction requirement filed on July 12, 2021 is improper. Therefore, the restriction requirement is herein withdrawn, and claims 1-17 are examined on the merits. 

Response to Amendment
The drawings were received on June 21, 2021. These drawings are unacceptable.
In particular, there is no original support for the particular characteristics, including the dimension(s), location(s), or configurations(s), of the amendatory structure of figure(s) 3a, 3b, 3c, 4c, and 8-10. The drawings have not been entered. See MPEP § 608.02(II). 
The amendment filed June 21, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is the addition of all of the language directed to the unentered amended drawings filed June 21, 2021, including the language at page 6, lines 16 and 24, page 7, lines 1, 3, and 5, page 8, lines 21 and 32, and page 9, lines 2, 3, and 7.
New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method [emphasis added]. See MPEP § 706.03(o).
Pandrol USA, LP v. Airboss Ry. Prods., Inc., 424 F.3d 1161, 1165 [76 USPQ2d 1524] (Fed. Cir. 2005) (citing In re Ruschig, 379 F.2d 990 [54 USPQ 118] (CCPA 1967)). In this case, during prosecution of the Reissue application, the examiner rightly refused to allow the applicants to amend the specification to remove references to “heat” as the way of sealing the sleeve [emphasis added]. This change would have broadened the patent and introduced impermissible new matter not included in the initial disclosure. Thus the claims would have been invalid for lack of support in the initial disclosure for the new subject matter encompassed by the change because the claims could not show any support if construed to encompass more than heat-sealed sleeves. Baldwin Graphic Systems Inc. v. Siebert Inc., 85 USPQ2d 1503 (Fed. Cir. 2008).
	The amendment filed June 21, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure by impermissibly broadening the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The impermissible broadening of the disclosure not supported by the original disclosure is the deletion of the language at page 1, lines 18-20, page 4, line 10, and page 8, lines 21 (except for “fastening”) and 30. Applicant is required to cancel the new matter in the reply to this Office Action.

Specification
The specification is objected to as failing to provide proper clear support or antecedent basis for the following claimed subject matter, including because the specification fails to provide the needed guidance on the meaning of the claim language (e.g., by using clearly equivalent language) so that the meaning of the language is readily discernable to a person of ordinary skill in the art: 
	Re claim 1: the retaining element engageable upon a body of the heat sink so as to retain same in a fastening direction of the retaining pin; a body of the heat sink; the retaining element engageable laterally on the body of the heat sink; in an assembled 
	Re claim 5: the retaining element having a structural symmetry about a centerline thereof so as to enable the retaining element to bear against first and second adjacent heat sinks simultaneously. 
	Re claim 11: the thread adapted to engage a thread in a bore of the heat-generating body. 
	Re claim 12: the retaining pin has at least one detent adapted to engage an undercut of a bore in the heat sink or of the heat-generating body.
	Re claim 16: the at least two fastening units are mounted opposite one another on an edge of the heat sink so as to form a floating bearing. 
Instead, in the specification, applicant discloses the following (the highlighted language is not disclosed in the specification):
	Re claim 1: the retaining element “retaining element 16” (Spec. page 6, line 21) engageable “engage” (Spec. page 8, line 15) upon a body “body” of the heat sink “heat-generating body” (Spec. page 1, line 17)/“44” (Spec. page 8, line 11) so as to retain same in a fastening direction of the retaining pin “retaining pin”/“12”; the retaining element engageable laterally on the body of the heat sink; in an assembled state for the fastening unit “fastening unit 10,” at least one groove surface “groove surface 24a”/“groove surface 24b” of the retaining groove “retaining groove 24” of the retaining element contacts “come to rest against” (Spec. page 8, line 13) the body of the heat sink. 
	Re claim 5: the retaining element having a structural symmetry about a centerline thereof so as to enable the retaining element to bear against “engaging and 
	Re claim 11: the thread adapted to engage a thread “thread 32 that is adapted to engage a thread” (Spec. page 7, lines 25-26) in a bore “holes 40” (Spec. page 9, line 2)/“40 bore” (Spec. page 11, line 2) of the heat-generating body “heat sink” (Spec. page 9, line 26). 
	Re claim 12: the retaining pin has at least one detent “detent 38” (Spec. page 7, line 32) adapted to engage an undercut “undercut” of a bore in the heat sink or of the heat-generating body.
	Re claim 16: the at least two fastening units “two fastening units 10” (Spec. page 9, line 7) are mounted opposite one another on an edge of the heat sink “edge of the power semiconductor” so as to form a floating bearing “floating bearing.” 
 Therefore, including in view of the related drawing objections and 35 U.S.C. 112 second paragraph rejection of claim(s) 1, 5, 11, and 16, the specification disclosure and the claim(s) 1, 5, 11, 12, and 16 language are inconsistent, conflicting, or confusing. See MPEP §§ 608.01(o), 2111, 2163.03, 2173.03, 2173.05(b), 2175.05(e), and 2181.
	It is emphasized that, at least for the objection to the specification as failing to provide proper clear support or antecedent basis for the claimed subject matter, as set forth in 37 CFR 1.58, 1.71, 1.75(d)(1), and 1.77, the drawings are not “the specification” or “the descriptive portion of the specification.” 
Any mere replication of the claim language into the written description without the meaning of the terms in the claims being ascertainable by reference to the description will not satisfy the requirements of 37 CFR 1.75(d)(1) and will not overcome this/these objection(s).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the same reference characters have been used to designate different parts in the following:
Part “22” in figures 1a and 1b, and part “22” in figure 1c;
Part “30” in figures 2c, 4a, and 4b, and part “30” in figure 3a.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "12" and "30" have both been used to designate the same part in figure 3a. 
 Applicant is respectfully requested to scrutinize the drawings to identify and correct any additional failures to comply with 37 CFR 1.84(p)(4). 
37 CFR 1.81 Drawings required in patent application.
(c) Whenever the nature of the subject matter sought to be patented admits of illustration by a drawing without its being necessary for the understanding of the subject matter [emphasis added] and the applicant has not furnished such a drawing, the examiner will require its submission within a time period of not less than two months from the date of the sending of a notice thereof.
37 CFR 1.83 Content of drawing. 
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims [emphasis added]. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables and sequence listings that are included in the specification are, except for applications filed under 35 U.S.C. 371, not permitted to be included in the drawings. 
(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d).
MPEP § 608.02(I)(B). DRAWING REQUIREMENTS
The second sentence of 35 U.S.C. 113 addresses the situation wherein a drawing is not necessary for the understanding of the invention, but the subject matter sought to be patented admits of illustration and no drawing was submitted on filing. The lack of a drawing in this situation does not render the application incomplete but rather is treated as an informality. The examiner should require such drawings in almost all such instances. Such drawings could be required during the initial processing of the application but do not have to be furnished at the time the application is filed. The applicant is given at least 2 months from the date of the letter requiring drawings to submit the drawing(s) [emphasis added].
MPEP § 608.02(I). HANDLING OF DRAWING REQUIREMENTS UNDER THE SECOND
SENTENCE OF 35 U.S.C 113 - ILLUSTRATION SUBSEQUENTLY REQUIRED
35 U.S.C.113 addresses the situation wherein a drawing is not necessary for the understanding of the invention, but the subject matter sought to be patented admits of illustration by a drawing and the applicant has not furnished a drawing. The lack of a drawing in this situation is treated as an informality [emphasis added]. A filing date will be accorded with the original presentation of the papers. The acceptance of an application without a drawing does not preclude the examiner from requiring an illustration in the form of a drawing under 37 CFR 1.81(c). In requiring such a drawing, the examiner should clearly indicate that the requirement is made under 37 CFR 1.81(c) which applies when the nature of the subject matter sought to be patented admits of illustration by a drawing without its being necessary for the understanding of the subject matter [emphasis added]. Examiners making such requirements are to specifically require, as a part of the applicant’s next reply, at least an ink sketch or permanent print of any drawing in reply to the requirement, even though no allowable subject matter is yet indicated. This will afford the examiner an early opportunity to determine the sufficiency of the illustration and the absence of new matter. See 37 CFR 1.121 and 37 CFR 1.81(d).
Every application must be complete in itself so far as the illustration of what is claimed is concerned and the question is not whether the invention can be understood without a drawing but whether the nature of the case admits of one [emphasis added]. (In re Complete Application-Drawing Required, 152 USPQ 290 (Comm'r Pat. 1966))
The Examiner stated that the invention " admits of illustration," which is a proper ground for requiring drawings even when such drawings are not necessary for the understanding of the subject matter. See 37 C.F.R. 181(c). Novo Nordisk A/S v. Becton Dickinson & Co., 96 F. Supp. 2d 309 (S.D.N.Y. 2000), Court
As stated in Rule 71(b) of the Rules of Practice of the U. S. Patent Office, the specification must “describe completely a specific embodiment of the * * * machine * * *“. Further, Rule 83 recites that “The drawing must show every feature of the invention specified in the claims [emphasis added].” While petitioner contends that the particular operating means is immaterial he has nevertheless submitted in the amendment of June 5, 1961 a disclosure of a particular operating means. The examiner has held however that the proposed amendment includes new matter. In a situation like this the onus is on the applicant to show by prior art evidence that the subject matter prescribed by the proposed amendment is not new matter but is instead actually old and would suggest the incorporation of itself into In re Chaplin, 1948 C.D. 511, 77 USPQ 601 , 1957 C.D. 321, 114 USPQ 157. Applicant has of course made no such presentation. In the absence of such showing the examiner was justified in not entering the amendment of June 5, 1961. (Ex parte HELMERSON, 130 USPQ 244 (PTO 1961))
The Primary examiner, it is noted, did not reject these claims as drawn to subject matter not disclosed, but objected to them on the ground that the “details” were not “shown” in the drawing. His action was in accord with long established practice, as shown by the following quotation from Ex parte Davin, 1902 C.D. 251 (emphasis added): This is a petition from an action of the examiner objecting to the drawing and claims of the above-entitled application. The examiner has required that the drawing be amended to show the grain of the wood running lengthwise. The specification so describes the grain, and this feature is included in the claims. It is therefore an essential feature of the invention that the grain shall run lengthwise. The examiner's requirement was right, since the rules require that-the drawing must show every feature of the invention covered by the claims. (Rule 50). (Marks v. Hodgins, 99 USPQ 23 (Bd. Pat. App. & Int. 1953))
Title 35 of the United States code, sections 111 and 113, provide that a patent application shall include a drawing when the nature of the case admits it and Patent Office Rule 83 provides that the drawing must show every feature of the invention specified in the claims. It is evident that these conditions are not satisfied in the present case since claims 4 to 13 inclusive comprise various specific structural limitations. The fact that this application refers to an earlier case which includes a drawing is not controlling here. Every application must be complete in itself so far as the illustration of what is claimed is concerned and the question is not whether the invention can be understood without a drawing but whether the nature of the case admits of one [emphasis added]. (In re Complete Application-Drawing Required, 152 USPQ 290 (Comm'r Pat. 1966))
See also, Bocciarelli v. Huffman, 109 USPQ 385 (CCPA 1956); and Warner Jewelry Case Company v. Wolfsheim & Sachs, Inc., 68 USPQ 267 (DC WNY 1946).	
The claimed subject matter of this application admits of illustration by a drawing, including because it is claimed.
The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims. 
The claimed subject matter of this application that admits of illustration by a drawing and the features which must be shown or the feature(s) canceled from the claim(s), are the following:
	Re claim 1: the retaining element engageable upon a body of the heat sink so as to retain same in a fastening direction of the retaining pin; the retaining element 
Re claim 2: two groove surfaces extending at an obtuse angle to one another. 
	Re claim 5: the retaining element having a structural symmetry about a centerline thereof so as to enable the retaining element to bear against first and second adjacent heat sinks simultaneously; first and second adjacent heat sinks. 
	Re claim 10: the retaining head is at least partially spherical on a side facing the recess, the recess has a partially spherical shape adapted to conform to a portion of the retaining head so that cooperative engaged spherical surfaces permit a compensating movement relative to one another. 
	Re claim 11: the thread is adapted to engage a thread in a bore of the heat sink or of the heat-generating body; a thread in a bore of the heat sink or of the heat-generating body. 
	Re claim 12: an undercut of a bore in the heat sink or of the heat-generating body.
	Re claim 14: the heat sink is comprising an air cooled heat sink and/or a liquid cooled heat sink. 
	Re claim 16: the at least two fastening units are mounted opposite one another on an edge of the heat sink so as to form a floating bearing. 
	Corrected drawing sheets in compliance with 37 CFR 1.81(c) and 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a 
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not “insolubly ambiguous.” 715 F. 3d 891, 898–899 (2013). We conclude that the Federal Circuit’s formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s definiteness requirement. In place of the “insolubly ambiguous” standard, we hold that a patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention. 110 USPQ2d 1688 Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court

	Re claim 1: the retaining element engageable upon a body of the heat sink so as to retain same in a fastening direction of the retaining pin; a body of the heat sink; the retaining element engageable laterally on the body of the heat sink; in an assembled state for the fastening unit, at least one groove surface of the retaining groove of the retaining element contacts the body of the heat sink. 
	Re claim 5: the retaining element having a structural symmetry about a centerline thereof so as to enable the retaining element to bear against first and second adjacent heat sinks simultaneously. 
	Re claim 11: the thread adapted to engage a thread in a bore of the heat-generating body. 
	Re claim 12: the retaining pin has at least one detent adapted to engage an undercut of a bore in the heat sink or of the heat-generating body.
	Re claim 16: the at least two fastening units are mounted opposite one another on an edge of the heat sink so as to form a floating bearing. 
 	The scope of the following claim language is unclear:
	Re claim 1: Fastening unit for connecting a heat-generating body to a heat sink.
	In particular, there is no further recitation of the “heat-generating body” in claim 1, and it is unclear if the functional language “for connecting a heat-generating body to a heat sink” is merely intended use language such that the claimed structure, including 
In common parlance, the phrase “adapted to” is frequently used to mean “made to,” “designed to,” or “configured to,” but it can also be used in a broader sense to mean “capable of” or “suitable for.” Aspex Eyemanwear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335, 101 U.S.P.Q.2d 2015 (Fed. Cir. 2012)
	Also, the grammatical relationship expressed by the function word “for” is unclear, including whether or not “for” is used to mean “made for,” “designed for,” or “configured for,” or if it is used in a broader sense to mean “capable of” or “suitable for.”
While we recognize that the doctrine of claim differentiation is not a hard and fast rule of construction, it does create a presumption that each claim in a patent has a different scope. "There is presumed to be a difference in meaning and scope when different words or phrases are used in separate claims. To the extent that the absence of such difference in meaning and scope would make a claim superfluous, the doctrine of claim differentiation states the presumption that the difference between claims is significant." Tandon Corp. v. United States Int'l Trade Comm'n, 831 F.2d 1017, 1023, 4 USPQ2d 1283, 1288 (Fed.Cir.1987) Comark Commc'ns, Inc. v. Harris Corp., 156 F.3d 1182, 48 U.S.P.Q.2d 1001 (Fed. Cir.1998)
It is improper for courts to read into an independent claim a limitation explicitly set forth in another claim. [Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 699 (Fed. Cir. 1983)] 
	There is ambiguous or otherwise insufficient antecedent basis for the following claim language: 
	Re claim 1: the retaining element engageable upon a body of the heat sink so as to retain same in a fastening direction of the retaining pin.
	Re claim 6: its center.
	Re claims 13, 14, and 16: a heat sink; a heat-generating body.
	Re claim 16: the heat-generating body; the heat sink. 
	Re claim 17: in a mounted state. 

	Also, it is ambiguously unclear whether or not the claim 5 language “a centerline thereof” is antecedent basis for the claim 6 language.
	Also, it is ambiguously unclear whether or not the claim 1 language “a heat sink” and “a heat-generating body” is antecedent basis for the claims 13, 14, and 16 language.
	Also, it is ambiguously unclear whether or not the claim 16 language “the at least two fastening units are mounted opposite one another on an edge of the heat-generating body” is antecedent basis for the claim 17 language.
In a claim that was directed to a kit of component parts capable of being assembled, the court held that limitations such as "members adapted to be positioned" and "portions . . . being resiliently dilatable whereby said housing may be slidably positioned" serve to precisely define present structural attributes of interrelated component parts of the claimed assembly. In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976). 
Again, a present structural configuration for the housing is defined in accordance with how the housing interrelates with the other structures in the completed assembly. We see nothing wrong in defining the structures of the components of the completed connector assembly in terms of the interrelationship of the components, or the attributes they must possess, in the completed assembly. In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976).
	Claim(s) 13 and 14 is/are rejected as being incomplete for omitting cooperative relationships of elements. 
	The omitted cooperative relationships are those between the following:
	Re claims 13 and 14: a heat sink; a heat-generating body.”
In particular, claim(s) 13 and 14 is/are directed to a kit of component parts, including “Fastening unit,” “a heat sink,” and, “a heat-generating body,” but the claim(s) are not defined in accordance with how the component parts, including “Fastening 
To further clarify, the claims 13 and 14 claim language, “in operative combination,” i.e., in combination capable of being used for the intended use as operative, does not precisely define how the component parts structurally interrelate with each other or with other structures in the completed assembly.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
For the same reasons set forth in the previous related objection(s) or rejection(s) directed to claim(s) 1, 5, 11, 12, and 16, the undescribed subject matter is the following: 
 	Re claim 1: the retaining element engageable upon a body of the heat sink so as to retain same in a fastening direction of the retaining pin; a body of the heat sink; the retaining element engageable laterally on the body of the heat sink; in an assembled 
	Re claim 5: the retaining element having a structural symmetry about a centerline thereof so as to enable the retaining element to bear against first and second adjacent heat sinks simultaneously. 
	Re claim 11: the thread adapted to engage a thread in a bore of the heat-generating body. 
	Re claim 12: the retaining pin has at least one detent adapted to engage an undercut of a bore in the heat sink or of the heat-generating body.
	Re claim 16: the at least two fastening units are mounted opposite one another on an edge of the heat sink so as to form a floating bearing. 
In particular, in view of the previous related objection(s) or rejection(s) directed to claim(s) 1, 5, 11, 12, and 16, one skilled in the art would be unable to make or use the claimed invention, including without undue experimentation. 
The undescribed subject matter is also the following: 
	Re claim 13: Fastening unit re claim 1 in operative combination with a heat sink and a heat-generating body, the heat-generating body is comprising a power semiconductor. 
	Re claim 14: Fastening unit re claim 1 in operative combination with a heat sink and a heat-generating body, the heat sink is comprising an air cooled heat sink and/or a liquid cooled heat sink. 
In particular, in view of the related 35 U.S.C. 112, second paragraph rejection of claim(s) 13 and 14 for omitted cooperative relationship, one skilled in the art would be unable to make or use the claimed invention, including because one skilled in the art 
Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The undescribed subject matter is the following: 
	Re claim 16: the at least two fastening units according to claim 1 for connecting a heat sink and a heat-generating body to each other, wherein the at least two fastening units are mounted opposite one another on an edge of the heat-generating body. 
In particular, there is no original disclosure for the claim 16 limitations in combination with the claim 1 limitations, including the following:
	Re claim 1: in an assembled state for the fastening unit, at least one groove surface of the retaining groove of the retaining element contacts the body of the heat sink. 

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
The following citations are relevant:
Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court
[A] single claim which purports to be both a product or machine and a process is ambiguous and is properly rejected under 35 USC 112, second paragraph, for failing to particularly point out and distinctly claim the invention. (Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990)
[It] is unclear whether infringement of claim 25 occurs when one creates a system that allows the user to change the predicted transaction information or accept the displayed transaction, or whether infringement occurs when the user actually uses the input means to change transaction information or uses the input means to accept a displayed transaction. Because claim 25 recites both a system and the method for using that system, it does not apprise a person of ordinary skill in the art of its scope, and it is invalid under section 112, paragraph 2; and MPEP § 2173.05(p)II. (IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005))
[I]t is clear that appellant's independent claim 2 is intended to embrace or overlap two different statutory classes of invention set forth in 35 USC 101. In our view, a claim of this type is precluded by the express language of 35 USC 101. (Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990))
Claim(s) 1-17 is/are rejected under 35 U.S.C. 112, second paragraph, because it/they are directed to both product/apparatus and process of using the product/apparatus. As a result, the scope of the claim(s) cannot be determined.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 101 as being non-statutory because it/they improperly embrace(s) or overlap(s) two different statutory classes of invention, namely, product/apparatus and process of using the product/apparatus, which statutory classes are set forth only in the alternative in 35 U.S.C. 101. See MPEP § 2173.05(p)II.
Specifically, the claim(s) are directed to a/an product/apparatus, including “fastening unit,” but the scope of the following language appears to encompass a process of using the product/apparatus: 

Re claims 13 and 14: a heat-generating body.
	Re claim 14: an air cooled heat sink; a liquid cooled heat sink. 
To paraphrase IPXL, it is unclear whether infringement of the claims occurs when one creates a fastening unit capable of being used for any intended use in an assembled state, or whether infringement occurs when the user actually uses the fastening unit in an assembled state.
To further paraphrase IPXL, it is unclear whether infringement of the claims occurs when one creates a body capable of being used for any intended use for heat-generating, or whether infringement occurs when the user actually uses the body for heat-generating.
To further paraphrase IPXL, it is unclear whether infringement of the claims occurs when one creates a heat sink capable of being used for any intended use for being air or liquid cooled, or whether infringement occurs when the user actually uses the heat sink so that the heat sink is air or liquid cooled.
Compare In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970) (if no reasonably definite meaning can be ascribed to certain claim language, the claim is indefinite, not obvious) and In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions). MPEP § 2143.03
Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. MPEP § 2173.06
In re STEELE, MILLS, AND LEIS, 134 USPQ 292 (C.C.P.A. 1962), “Our analysis of the claims indicates that considerable speculation as to meaning of the terms Ex parte Tanksley, 26 USPQ2d 1384 (Bd. Pat. App. & Int., “it has been indicated in several prior decisions that claims may be too indefinite to be examined with respect to the prior art.” Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Int. 1990), “With regard to the examiner's rejection of appealed claims 2, 4, 7, 8 and 10 through 12 under 35 USC 102(b) as anticipated by Morawski, it is our view that since the appealed claims are indefinite and indeterminate in scope for the reasons stated supra, it is not possible to apply the prior art to these claims in deciding patentability without disregarding portions of the express wording of the claims and thus resorting to speculation and conjecture as to the particular invention defined therein. We therefore will not sustain the examiner's rejection of the appealed claims under 35 USC 102(b).” Ex parte Oetiker, 23 USPQ2d 1651 (Bd. Pat. App. & Int. 1990), “claims 2 through 9, 11, 13 and 19 contain additional indefinite language which precludes us from applying the prior art in determining the question of obviousness.” Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Int. 1989), “The examiner also has rejected the claims as being obvious in view of the bicycle disclosed by Moscogiuri. However, as set forth above, no reasonably definite meaning can be ascribed to certain language in claim 9 and, in such a case, the subject matter does not become obvious, the claim becomes indefinite.” Ex parte LEWIN, 140 USPQ 70 (Bd. Pat. App. & Int. 1963). In re Merat and Cochez, 186 USPQ 471 (C.C.P.A. 1975).
Claim 13 depends from claim 4. Appellant cancelled claim 4 prior to filing this appeal without amending claim 13 to remove dependency on claim 4. See Amendment (dated Apr. 16, 2009) at 2 (cancelling claim 4). Thus, we are presented with a claim for which we are unable to determine each and every element.1 Accordingly, we conclude that claim 13 is indefinite for failing to particularly point out and distinctly claim the subject matter which Appellant regards as the invention. 35 U.S.C. § 112, ¶ 2. Since claim 13 is indefinite, the prior art rejection--Rejection II--must fall, proforma, because it necessarily is based on speculative assumptions as to the scope of the claim. See In re Steele, 305 F.3d 859, 862-63 (CCPA 1962). Ex parte Stephen C. Oberheim Appeal 2010-012064 
Claims 7-9 are subject to this appeal. However, they are dependent on cancelled claim 6. Accordingly, we enter a new ground of rejection of claims 7-9 under 35 U.S.C. §112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. … Because claims 7-9 have been deemed indefinite, the prior art rejection of claims 7-9 is reversed pro forma. See In re Steele, 305 F.2d 859, 862-63 (CCPA 1962). Ex parte Robert Matthew D’Ambrosia Appeal 2010 – 008492 
With respect to dependent claim 4, the Examiner has included this claim in the 35 U.S.C. § 103 rejection despite the fact that its dependency from a canceled claim makes it impossible to make a comparison between what is claimed and the prior art. Were we to consider this claim on the merits it would fall with claim 1 since Appellant has provided no separate argument with respect to the claim limitations. However, we will summarily reverse this rejection since a claim which can not be completely understood cannot, logically, have prior art applied against it. By making this technical reversal of the prior art based rejection of claim 4, it should not be implied that the art relied on by the examiner would not be relevant relative to a claim of the present scope containing clear dependency. In re Steele, 305 F.2d 859, 862-863, 134 USPQ 292, 295 (CCPA 1962). Ex parte Gjullin (Unpublished) Appeal 96-4005


Response to Arguments
Applicant's remarks filed June 21, 2021 have been fully considered and are adequately addressed or rendered moot above or previously addressed of record.

	
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information 
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
September 20, 2021	
	
	




	
	
	

	

	



	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	Re claim 1: the retaining element engageable upon a body of the heat sink so as to retain same in a fastening direction of the retaining pin; a body of the heat sink; the retaining element engageable laterally on the body of the heat sink; in an assembled state for the fastening unit, at least one groove surface of the retaining groove of the retaining element contacts the body of the heat sink. 
	Re claim 5: the retaining element having a structural symmetry about a centerline thereof so as to enable the retaining element to bear against first and second adjacent heat sinks simultaneously. 

	Re claim 14: an air cooled heat sink; a liquid cooled heat sink. 
	Re claim 16: the at least two fastening units are mounted opposite one another on an edge of the heat sink so as to form a floating bearing. 
In the following rejections, reference characters and other claim element identifiers may be recited only for the first recitation of identical claim elements.
Also, in view of any relevant objection or non-prior art rejection, the prior art is applied consistent with at least any way applicant discloses the claimed scope of the claim language.
In addition, a reference applied to a claim is not applied for an explicit disclosure of the highlighted claim language, and the highlighted claim language is further addressed elsewhere in the Office action.
Update mitee pages

	
Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
Applicant's amendment, including the replacement of the claim 1 limitation, “a heat-generating body having a heat sink” to “a heat-generating body to a heat sink,” necessitated any new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. 

There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The 

						
/David E Graybill/
Primary Examiner, Art Unit 2894
September 20, 2021